Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-9, 11, 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2006/0280923 to Fleck-Arnold et al.
Referring to claims 1 and 16, Fleck-Arnold et al. discloses an agricultural mulch film comprising, a first layer having a first capacity of light absorption, and a second layer, having a second capacity of light absorption different from the first capacity of light absorption – see for example paragraph [0009] detailing multiple layers having different colors and therefore the different colors providing for different capacities of light absorption, and wherein the first layer is configured to be removed from the second layer after a period of time – see via at least degradation/biodegradation detailed in paragraphs [0004], [0008] and claims 24-25. Specific to claim 16, Fleck-Arnold et al. further discloses the first layer is a first color and the second layer is a second color different than the first color – see the black and white colors detailed in examples 6-19 in paragraphs [0024] thru [0037] and claim 24.
Referring to claim 2, Fleck-Arnold et al. further discloses the first layer has a first degradation time, and the second layer has a second degradation time, the second degradation time being different from the first degradation time – see different degradations for each layer detailed in paragraphs [0004], [0008] and claims 24-25.
Referring to claim 3, Fleck-Arnold et al. further discloses the first layer has a first rate of degradation, and the second layer has a second rate of degradation, which is different from the
first rate of degradation – see different degradations for each layer detailed in paragraphs [0004], [0008] and claims 24-25.
	Referring to claims 4 and 17, Fleck-Arnold et al. further discloses the first layer is a top
layer of the film, and the second layer is a bottom layer of the film – see multiple layers detailed in paragraph [0009].
	Referring to claim 5, Fleck-Arnold et al. further discloses the top layer has a shorter
degradation time than the bottom layer – see for example claim 24 where the top layer can have more degradable additive than the bottom layer given the claimed ranges of degradable additives and therefore have a shorter degradation time.
	Referring to claims 6 and 18, Fleck-Arnold et al. further discloses the top layer is biodegradable – see for example biodegradable materials detailed in paragraphs [0004], [0008] and claims 24-25, and the bottom layer comprises polyolefinic materials – see for example paragraph [0007].
	Referring to claim 7, Fleck-Arnold et al. further discloses the top layer is configured to be
removable from the film – see at least via degradation/biodegradation detailed in paragraphs [0004], [0008] and claims 24-25.
	Referring to claims 8 and 19, Fleck-Arnold et al. further discloses the first layer is of a first color and the second layer is of a second color different from the first color, one of the first and second layers being white or silver and the other of the first and second layers being black – see white and black layers detailed in the examples 6-19 in paragraphs [0024] thru [0037].
	Referring to claim 9, Fleck-Arnold et al. further discloses a third layer – see for example paragraph [0017], examples 6-19 in paragraphs [0024] thru [0037] and claim 14.
	Referring to claim 11, Fleck-Arnold et al. further discloses a thickness of the film
is between 10- 200 microns – see for example paragraph [0005].
	Referring to claim 13, Fleck-Arnold et al. further discloses the first layer and/or second layer includes polyolefins – see first and second layers having polyolefins as detailed in paragraph [0007] and claim 24.
	Referring to claim 14, Fleck-Arnold et al. further discloses the first layer and/or second layer comprises a plurality of sublayers – see paragraph [0017] detailing up to 10 layers and therefore each of the first and second layers can have multiple sublayers. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck-Arnold et al. as applied to claims 1 or 9 above.
Referring to claim 10, Fleck-Arnold et al. does not disclose the film has an A/B/B structure. However, it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. and have the film in any desired structure including the claimed A/B/B/ structure, so as to yield the predictable result of controlling the light absorption and biodegradability of the film as desired for the particular plant(s) being grown.
Referring to claim 12, Fleck-Arnold et al. further discloses one or the first layer and/or second layer is biodegradable and/or compostable – see each layer being biodegradable as detailed in paragraphs [0004], [0008] and claims 24-25, but does not disclose one of the layers having a degradation time between one and nine months. However, it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. and have one of the layers having a degradation time between one and nine months as claimed, so as to yield the predictable result of providing for sufficient plant growth for the desired plant to be grown. 
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck-Arnold et al. as applied to claims 1 or 16 above, and further in view of U.S. Patent No. 5,815,991 de Ridder.
Referring to claims 15 and 20, Fleck-Arnold et al. does not disclose including one or more pockets along one or more edges of the mulch film. de Ridder does disclose including one or more pockets – at 3,4, along one or more edges of the film – see figures 3-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fleck-Arnold et al. and add the one or more pockets along one or more edges of the film as disclosed by de Ridder, so as to yield the predictable result of allowing for the film to be more securely held in place during use as desired. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to ground covers in general:
	U.S. Pat. No. 3,810,328 to Bryan et al. – shows ground cover
	U.S. Pat. No. 4,584,790 to Gaughen – shows ground cover
	U.S. Pat. No. 6,681,521 to Holloway – shows ground cover
	U.S. Pub. No. 2009/0056209 to Baciu et al. – shows ground cover
	U.S. Pat. No. 7,735,250 to Menzie et al. – shows ground cover
	U.S. Pub. No. 2010/0229462 to Garcia – shows ground cover
	U.S. Pub. No. 2013/033282 to Bisgrove et al. – shows ground cover
	U.S. Pub. No. 2015/0173302 to Duncan et al. – shows ground cover
	WIPO No. 03/022029 to Baggio et al. – shows ground cover

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643